



INTERNAP CORPORATION


2017 STOCK INCENTIVE PLAN, AS AMENDED


STOCK UNIT GRANT CERTIFICATE


FOR RESTRICTED STOCK UNITS GRANTED TO CANADIAN EMPLOYEES


1.    Award of Stock Units. Internap Corporation (the “Company”) hereby awards
to the employee (“Participant”) named in the Notice of Restricted Stock Unit
Award (“Notice”), the total number of RSUs set forth on the Notice (the
“Award”), subject to the terms, definitions and provisions of the Internap
Corporation 2017 Stock Incentive Plan, as amended (the “Plan”), which is
incorporated herein by reference, and the terms of this Stock Unit Grant
Certificate (the “Certificate”) and Plan Prospectus. Unless otherwise defined
herein, terms not defined in this Certificate shall have the meanings ascribed
to them in the Plan. In the event of a conflict between the terms and conditions
of the Plan and those of this Certificate, the terms and conditions of the Plan
shall prevail.
2.    Terms of Award.
2.1    Performance and Time Vesting. The Award granted to the Participant
hereunder shall become vested on the dates set forth on Annex A once the
Compensation Committee certifies that the applicable performance and time goals
set forth in Annex A hereto have been achieved (the “Vesting Date”) provided;
that the Participant is employed or providing service to the Company or its
affiliates or subsidiaries on the Vesting Date.
2.2    Lapsing of Restrictions. Subject to the limitations contained herein, the
restrictions on the Award shall lapse, and the Award shall vest, as provided in
the Notice, provided that vesting shall cease upon the termination of
Participant’s status as an employee. The period during which the RSUs are
subject to restrictions imposed by the Plan and this Certificate shall be known
as the “Restricted Period.” The RSUs will be settled in shares of Company Stock
on a one-for-one basis promptly after the Award vests (but in no event later
than the 15th day of the third month after the vesting date). No Stock will be
issued if the RUSs do not vest.
2.3    Forfeiture. Except as otherwise provided in an employment, consulting or
other written agreement between the Participant and the Company, if the
Participant’s employment with the Company is terminated, the unvested RSUs and
and the Stock underlying the unvested RSUs shall be forfeited without any
consideration to the Participant on the date of termination of service.    
2.4    Number of Shares of Stock. The RSUs and the number of shares of Stock
underlying the Award may be adjusted from time-to-time as provided in Section 11
of the Plan.
3.    Rights as a Stockholder. During the Restricted Period, Participant shall
have no voting, dividend, liquidation and other rights with respect to the Stock
underlying the RSUs until the RSUs vest and the RSUs are converted to shares of
unrestricted Stock. The RSUs shall be subject to any restrictions on
transferability or risks of forfeiture imposed pursuant to the Plan, the Notice
or this Certificate. After the restrictions applicable to the RSUs lapse and the
RSUs are converted to Shares, Participant shall have all stockholder rights,
including the right to transfer the Shares, subject to such conditions as the
Company may reasonably specify to ensure compliance with federal and state
securities laws.
4.    No Obligation to Employ; Voluntary Participation. Nothing in this
Certificate or the Plan shall confer on Participant any right to continue in the
employ of, or other relationship with, the Company or an affiliate, or limit in
any way the right of the Company to terminate Participant’s employment or other
relationship at any time, with or without cause. By accepting this Award,
Participant acknowledges and agrees that Participant’s participation in the Plan
is voluntary and has not been induced by expectation of employment, appointment,
continued employment or continued appointment, as applicable.
5.    Taxes and Withholding. The Participant shall be responsible for all income
taxes payable in respect of the Stock. Upon the vesting of any shares of Stock,
the Participant shall be required to pay to the Company and the Company shall
have the right and hereby is authorized to (a) withhold and deduct from
Participant’s future wages (or from other amounts that may be due and owing to
Participant from the Company), or make other arrangement for the collection of,
all legally required amounts necessary to satisfy any and all federal,
provincial, state and local withholding and employment-related tax requirements
attributable to the RSUs or Stock issued upon vesting of the RSUs under this
Certificate, including, without limitation, the award or vesting of the Stock
units or the issuance of the Stock; or (b) require Participant promptly to remit
the amount of such withholding to the Company before taking any action with
respect to the RSUs. Unless the Compensation Committee provides otherwise,
withholding may be satisfied by withholding common stock to be received having a
fair market value equal to such withholding liability. Unless the tax
withholding obligations of the Company are satisfied, the Company shall have no
obligation to issue a certificate for such Shares or release such Shares from
any escrow provided for herein.
6.    Transferability. Until the restrictions lapse as set forth herein and the
RSUs are converted to Stock, the RSUs may not be sold, pledged, loaned, gifted,
or otherwise transferred in any manner (otherwise than by will or by the laws of
descent and distribution) and may not be subject to lien, garnishment,
attachment or other legal process. In addition, the Participant agrees to comply
with any written holding requirements adopted by the Company for officers or
employees in respect of any Stock.
7.    Interpretation. Any dispute regarding the interpretation of this
Certificate shall be submitted by Participant or the Company to the Compensation
Committee for review. The resolution of such a dispute by the Compensation
Committee shall be final and binding on the Company and Participant.
 
8.    Governing Law.  This Certificate shall be governed by and construed
according to the laws of the State of Delaware without regard to its principles
of conflict of laws.
 
9.    Entire Agreement.  The Plan, Notice and Prospectus are hereby incorporated
by reference and made a part hereof. This Certificate, Plan, Notice and
Prospectus constitute the entire agreement of the parties and supersede all
prior undertakings and agreements with respect to the subject matter hereof.


10.    Successors and Assigns. The Company may assign any of its rights under
this Certificate. This Certificate shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Certificate shall be binding
upon Participant and Participant’s heirs, executors, administrators, legal
representatives, successors and assigns.
 
11.    Amendments.  This Certificate may be amended or modified at any time only
by an instrument in writing signed by each of the parties hereto.


12.     Clawback/Forfeiture. If the Participant receives any amount in excess of
what the Participant should have received with respect to the Stock for any
reason (including without limitation by reason of a financial restatement,
mistake in calculations or other administrative error), then the Participant
shall be required to repay any such excess amount to the Company upon thirty
(30) days prior written demand by the Compensation Committee. To the extent
required by the Company’s Clawback Policy or applicable law (including without
limitation Section 304 of the Sarbanes Oxley Act and Section 954 of the Dodd
Frank Act), the Stock shall be subject to any required clawback, forfeiture or
similar requirement.


13.    Section 409A. It is intended that the Stock be exempt from or comply with
Section 409A of the Internal Revenue Code of 1986, as amended and this
Certificate shall be interpreted consistent therewith. This Certificate is
subject to Section 15.4 of the Plan.


15.    Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:


if to the Company:


Internap Corporation
One Enterprise Avenue, N
Secaucus, NJ 07094
Attn: Legal Department – Richard Diegnan, General Counsel
E-mail: RDiegnan@INAP.com


if to the Participant, at the Participant’s last known address on file with the
Company.


All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if telecopied.


14.     Resale. With respect to Canada, the Participant Employee has been
informed that the RSUs, the Award or other securities of the Company received by
the Employee Participant are subjected to restrictions on resale under Canadian
securities laws. The Participant agrees not to sell any RSUs, any Award or
securities except in accordance with such laws. Participant should consult a
securities adviser prior to such disposition of Stock regarding the Canadian
securities laws. The Company does not provide securities advice to its
employees.


15.    Language. The parties hereto have expressly requested that this
Certificate, all documents incorporated herein by reference, any notices or
other documents to be given under such Certificate and other documents related
thereto be drawn up in the English language. Les parties aux présentes ont
expressément exigé que le présent certificat et tous les documents qui y sont
incorporés par renvoi, ainsi que tout avis donné en vertu dudit certificat ou
tout autre document qui s’y rapporte, soient rédigés en anglais.


16.    Acceptance. By accepting the Notice, Participant acknowledges receipt of
a copy of the Plan, Notice and Prospectus and this Certificate and that
Participant has read and understands the terms and provisions hereof and
thereof, and accepts the Award subject to all the terms and conditions of the
Plan, Notice and Prospectus and this Certificate. Participant acknowledges that
there may be adverse tax consequences upon acceptance or disposition of the
Award and that Participant should consult a tax adviser prior to such exercise
or disposition of Stock regarding the consequences, including the applicability
and effect of all Canadian laws. The Company does not provide tax advice to its
employees.














































Annex A
Performance and Time Targets for Current Fiscal Year


Performance Criteria (50% of the Award)


If EBITDA less Capital Expenditures (i.e Free Cash Flow) for fiscal year 2017 of
the Company equals or exceeds 100 percent (100%) of the EBITDA less Capital
Expenditures Target for such fiscal year, then fifty percent (50%) of the total
Award shall vest as follows: 33 1/3 percent (33.33%) of the Award shall become
vested upon the Compensation Committee’s determination that the performance
targets were achieved by the Company (“Achievement Date”), (33.33%) of the Award
shall become vested one (1) year from the Achievement Date, and the remaining
(33.33%) of the Award shall become vested two (2) years from the Achievement
Date. If this performance target is not met, the Award shall terminate.
Notwithstanding the foregoing, in the event of a change of control (as such term
is defined in the Plan) during fiscal year, the Award to be vested in this Award
shall fully vest immediately prior to the change of control and if the change of
control occurs after the end of the fiscal year and prior to the Vesting Date,
the shares with respect to this Award shall vest immediately prior to the change
of control as if the Award would have vested on the Vesting Date.


Definition of “EBITDA” and “Capital Expenditures”


“EBITDA” as defined in the Board of Directors’ approved budget for the
consolidated Company for the fiscal year.


“Capital Expenditures” as defined in the Board of Directors’ approved budgets
for consolidated Company for fiscal year.


Time Criteria (50% of the Award)


If Participant remains continuously employed by the Company until the Vesting
Date then fifty percent (50%) of the total Award shall vest as follows: 33 1/3
percent (33.33%) of the Award shall become vested one year from the grant date,
(33.33%) of the Award shall become vested on two years from the grant date, and
the remaining (33.33%) of the Award shall become vested on three years from the
grant date.


Additional Information


The number of Awards vesting on each date shall be rounded up to the nearest
whole number.


In the event of a change in control (as defined in the Plan), any surviving or
acquiring corporation would be required to assume any outstanding award under
the Plan or substitute similar awards. If the surviving or acquiring corporation
does not assume outstanding awards or substitute similar awards, then subject to
the change in control occurring, all outstanding Awards of Participants whose
services with the Company has not terminated would be accelerated in full before
the effective time of the change in control.


In the event of any stock split, stock dividend, recapitalization,
reorganization, merger, consolidation, combination, exchange of shares,
liquidation, spin-off, split-up, or other similar change in capitalization or
similar event, the Awards set forth above shall be adjusted by the Compensation
Committee in a proportionate or equitable manner to reflect such event.




1

